Citation Nr: 0805393	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for actinic keratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
October 1969; and from April 1971 to March 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that in July 2007, the veteran cancelled his 
previously scheduled Board of Veterans' Appeals hearing.

At the outset, the Board notes that the Regional Office 
adjudicated the veteran's skin claim as a claim to reopen, 
requiring new and material evidence based on a September 1970 
rating decision that had denied service connection for a skin 
rash.  However, after examining the record, the Board finds 
that the veteran is entitled to have his claim adjudicated on 
the merits, rather than as a claim to reopen, because the 
veteran was not notified that the September 1970 decision 
denied service connection for a skin rash.  Specifically, the 
veteran filed a claim of service connection in July 1970 for 
his back, both ankles, headaches and neck pain.  (The veteran 
did not file a claim of service connection for a skin 
disability.)  By way of a September 1970 rating decision, the 
RO nevertheless denied service connection for a skin rash; 
however, the letter mailed to the veteran notifying him of 
this decision, only stated that his "claim for other 
disabilities was disallowed," without specifically naming 
the disabilities for which service connection had been 
denied.  As such, the Board will adjudicate the veteran's 
claim of service connection for actinic keratoses on the 
merits, rather than as a claim to reopen. 


FINDINGS OF FACT

1.  The veteran does not have PTSD that is related to his 
military service.

2.  The veteran does not have actinic keratoses that are 
related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have actinic keratoses that are the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2001, October 2002, March 2006, and May 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify or submit any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of each issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his PTSD claim.  VA 
has no duty to inform or assist that was unmet.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

PTSD

Initially, the Board notes that the veteran's service medical 
records document psychiatric problems while he was on active 
duty, including entries referencing anxiety as far back as 
the 1970's, depression and anxiety documented in September 
1982, and an admission to the VA hospital in Memphis, TN in 
October 1985 based on suicidal ideation.  Specifically, the 
discharge summary from the Memphis VA hospital noted that the 
veteran was sent to the hospital after indicating to a 
psychologist at the Blytheville Air Force base that he had 
thoughts of suicide.  The examiner noted that the veteran 
reported being more depressed than usual, although he stated 
that depression was a life-long problem.  The doctor provided 
a diagnosis of passive aggressive personality, and noted that 
the veteran would not benefit from inpatient psychiatric 
treatment and discharged him for return to active duty, 
stating that he was not currently dangerous to himself or 
others.

Another discharge summary dated in November 1986, noted that 
the veteran was again admitted to the Memphis VA Hospital, 
where the examining physician provided an Axis I diagnosis of 
situational depression, and noted that the veteran was 
admitted after he scratched his left forearm with a broken 
coffee cup as a possible suicidal gesture.  On examination, 
the examiner decided that he was not suicidal and discharged 
him.

A January 1987 narrative summary assessed the veteran with 
chronic anxiety, borderline personality disorder and 
depressed mood, and noted that he was being aerovaced to 
Sheppard AFB for a psychiatric evaluation.  The examiner 
noted that the veteran had been extensively and repeatedly 
evaluated by civilian and military psychiatrists, and 
described a history that included two hospitalizations for 
suicidal ideations, and escalated use of narcotics.

The veteran cites several in-service stressor events that he 
feels contributed to the development of his PTSD.  First, the 
veteran stated that he was falsely accused, tried by court-
martial and wrongfully convicted of misconduct and marijuana 
use in June 1986, and was reduced in rank from E-6 down to an 
E-1.  He stated that he was only 9 months away from 
retirement but that it was all taken away from him, and he 
was forced to sell all his possessions just to survive 
financially, and noted that he left after 19 years of service 
with nothing, noting that the court-martial incident was 
devastating and haunted him to this day.  In essence, the 
veteran contends that he was charged and punished for 
something he did not do and that this in-service prosecution 
was the stressful event that precipitated his mental 
deterioration and caused his PTSD.  The veteran noted that 
even though the Defense Department overturned the conviction, 
allowing him to receive an honorable discharge and retirement 
pay, the damage had already been done.  He stated that after 
his reduction in grade, he was humiliated by being forced to 
do awful jobs such as sweep the streets by hand, pull grass 
out of the cracks in the roads, and pick up cigarette butts.

Another in-service stressor event described by the veteran 
was when he was sent to what he thought was a pain ward for 
his headaches, but it turned out to be a mental ward, where 
he was in lock-up for 7 days and taken off all his 
medications that he had been on for years.  The veteran 
stated that he was sent to psychiatric wards three times 
during his period of active duty.

Regarding medical opinions and diagnoses of PTSD, the record 
contains a June 2004 letter from R.M., M.D. diagnosing the 
veteran with PTSD, depression, and passive aggressive 
personality disorder.  Dr. R.M. stated that the veteran's 
medical conditions were totally disabling and had been for 
over 15 years.

The veteran was afforded a PTSD examination in May 2004.  At 
this examination, the examiner noted that the veteran had two 
court-martial convictions for misconduct and drug abuse, 
noting that he was demoted from an E6 to an E1, but stated 
that the decision was subsequently overruled and he retired 
as an E6 and received back pay.   The veteran again stated 
his belief that his PTSD was the result of anxiety and 
tension caused by this allegedly incorrect court-martial.  
The examiner noted that the information regarding his 
retirement as an E6 was documented in the record by his 
retirement identification stating that he retired as an E6 in 
1996.

On examination, the veteran's thinking was confused, he 
maintained his personal hygiene, he was oriented in all 
spheres, his memory was poor, he was not obsessive, and his 
speech was relevant.  In addition, the examiner noted that 
although the veteran did not have delusions or 
hallucinations, he had suicidal ideation and had two suicide 
attempts in the past.  The examiner also noted that the 
veteran was depressed and suffered from panic attacks.  After 
examining the veteran, J.S., a clinical psychologist opined 
that the veteran did not exhibit the symptoms of PTSD, and 
noted that the veteran claimed his court-martial was the 
source of his PTSD; however, when describing the trauma 
experienced in service, the veteran stated that his trauma 
occurred when he experimented with cutting his arm with a 
broken cup.  Based on this information, the examiner noted 
that this was not a trauma where external events threatened 
his life.  Further, the examiner stated that he had a 
personality disorder before the trial by court-martial, and 
noted that his claim was not based on medical evidence 
related to PTSD.  Dr. S. provided an Axis I diagnosis of 
depressive disorder; an Axis II diagnosis of generalized 
anxiety disorder; an Axis III diagnosis of arthritis, 
headaches, skin problems and prostate problems; and an Axis 
IV diagnosis noting that the veteran was worried about his 
occupational future; and an Axis V global assessment of 
functioning (GAF) score of 60.

The record also contains a March 2007 letter from R.M., M.D., 
noting that he had cared for the veteran since 1988, and 
stating that the veteran had PTSD with generalized anxiety, 
rheumatoid arthritis, migraine headaches, chronic lumbosacral 
disc disease with pain, chronic cervical disc disease, 
depression, passive aggressive personality disorder, 
hypertension, high frequency hearing loss, hyperlipidemia, 
and benign prostatic hypertrophy.  Dr. M. stated that the 
veteran's conditions had worsened somewhat over the years, 
and they remained totally and permanently disabling for him 
as they had been for the past 18 years.

Another letter dated in March 2007 by R.A., M.D. noted that 
the veteran had been under his care since March 2006, and 
noted that some of his medical issues included PTSD, 
depression, and hypertension.

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, the veteran's stressor(s) must be independently 
verified because his personnel records do not document combat 
service, nor does the veteran contend that he engaged in 
combat with the enemy.  Rather, as noted above, the veteran 
contends that his in-service stressor event involved a court-
martial where the veteran felt he was wrongly accused and 
demoted to an E1, which he found humiliating, and stated that 
he believed it was this stressful event that precipitated the 
onset of his PTSD.  Here, although the record documents that 
the court-martial described by the veteran did in fact occur, 
thereby verifying the veteran's alleged stressor incident; 
the fact remains that the record does not contain medical 
evidence linking this specific stressor incident with any 
current symptoms of PTSD; nor does the file contain any other 
medical opinion that attributes the veteran's PTSD to 
military service.

In fact, it is somewhat questionable whether a valid 
diagnosis of PTSD in accordance with DSM-IV even exists.  
Significantly, the VA clinical psychologist who examined the 
veteran and reviewed his medical records, opined that the 
veteran did not exhibit symptoms of PTSD, explaining that he 
maintained his personal hygiene, he was oriented in all 
spheres, he was not obsessive, his speech was relevant, and 
he did not have delusions or hallucinations.  After examining 
the veteran, the VA psychologist provided an Axis I diagnosis 
of depressive disorder, and an Axis II diagnosis of 
generalized anxiety disorder-he did not provide a diagnosis 
of PTSD.  In addition, the psychologist commented that the 
claim of PTSD was not reinforced by any of the medical 
records in the file, and noted that the veteran had a 
personality problem well before his court-martial, which he 
alleged as his in-service stressor event.  Once again, the 
Board notes that the VA examiner's statement is supported by 
the evidence of record which documents a long history of 
psychological problems dating back to the 1970's, which was 
well before the alleged in-service stressor event.

However, as noted above, the record does contains two letters 
dated in March 2007 by private physicians who both diagnose 
the veteran with PTSD.  Despite the assertion of both doctors 
that the veteran suffers from PTSD, neither physician offered 
any rationale or reasoning to support their diagnosis.  
Specifically, there was no discussion of the symptoms the 
veteran experienced that would warrant the diagnosis, and no 
supporting evidence from the record was cited in support of a 
PTSD diagnosis.  Further, in addition to a lack of reasoning 
regarding the actual diagnosis of PTSD, neither physician 
attributed the veteran's PTSD to any in-service event, 
including the June 1986 court-martial described by the 
veteran.

In this regard, the Board notes that the thoroughness and 
detail of a medical opinion are important factors in 
assessing the probative value of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-499 (2000).  Here, the May 2004 
VA examiner offered a thorough rationale to support his 
conclusion that the veteran did not have PTSD, while Dr. M.'s 
and Dr. R.'s statements were nothing more than unsupported 
conclusions.  Consequently, the Board gives greater 
evidentiary weight to the May 2004 opinion, which was 
detailed, thorough, and supported by a review of the record, 
in that, as the May 2004 examiner noted, the record contains 
no evidence which reinforces a PTSD diagnosis.

Besides the March 2007 letters from Dr. M. and Dr. A., the 
only medical evidence of record supportive of the veteran's 
claim that he has a diagnosis of PTSD consists of the lay 
statements of the veteran himself.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1)).

In sum, there is no medical evidence in the file linking a 
confirmed PTSD diagnosis with military service.  As such, 
service connection for PTSD is not warranted.

Actinic Keratoses

The veteran contends that his currently diagnosed actinic 
keratoses are the result of his time spent in the military.  
He offers several theories that he feels led to the 
development of his keratoses, including his exposure to the 
sun while working outdoors for 20 years, working in 
Entomology without training in the handling of chemicals for 
use in plant and animal pest management programs, such as 
mosquito control and herbicide treatment; and lastly, the 
veteran contends that he developed his actinic keratoses as a 
result of his exposure to polychlorinated biphenyls (PCBs) 
while building a fence around a parcel of land contaminated 
by PCB.

Regarding PCB exposure, the Board notes that the file 
contains a May 1981 consultation requesting evaluation of 
exposure to PCBs during a project to install a fence around 
an area contaminated with PCB.  The consultation report noted 
that individuals were involved in installing a fence around a 
portion of a two-acre parcel which had ground contamination 
with PCB material.  The report noted that most samples of 
soil in the area showed less than 100 ppm PCB with some 
exceptions, and noted that the highest level shown was 
224,000 ppm (one location).  The report noted that 
individuals were provided and utilized boots, gloves and 
coveralls to prevent unnecessary exposure, and the report 
noted that the vapor pressure of PCB minimized the inhalation 
problem, and stated that the area of maximum concentration 
was covered with plastic to further reduce exposure.  The 
report noted that all persons were briefed on the hazards of 
PCB prior to work and accomplished the job over a two-day 
period, and stated that all precautions were taken, and no 
adverse effect would result from this exposure.  S.W., M.D. 
reviewed the consultation report and stated that based on the 
information contained in the report, no medical examination 
or testing was required.

In February 2004, the veteran submitted an article that dealt 
with the discovery of PCB contamination on McClellan AFB on a 
two-acre parcel purchased by the Air Force in March 1978.  
The newspaper article noted that soil contamination test 
samples ranged from zero detected to one sample of 224,000 
parts per million and noted that Air Force officials had 
decided to initiate clean-up in the interest of public 
safety. 

In terms of the medical evidence in the file, the Board notes 
that the SMRs are completely devoid of any treatment for, or 
complaints relating to, any sort of skin disability.  
Further, all the entrance and discharge examinations 
conducted throughout the veteran's time spent in the 
military, including March 1966, August 1969, April 1971 and 
April 1978 examinations, contain normal clinical evaluations 
of the skin.

The file also contains a February 2001 diagnosis provided by 
S.S., M.D., noting that a follow-up for a biopsy of the left 
and right hands revealed advanced actinic keratoses, and 
stated that the veteran had multiple actinic keratoses on his 
forearms and face, which would be treated with Levulen at a 
later date.  Dr. S. noted that the veteran reported that he 
was retired from the military, but had a lot of exposure to 
outdoor activity as well as potentially Agent Orange and 
PCBs.  Further, a November 2001 letter by Dr. S. written to 
R.M., M.D. noted that he initially saw the veteran in 
February 2001 at which time he presented with eczematoid 
dermatitis.  Dr. S. noted that a biopsy was conducted which 
revealed actinic keratoses, and stated that he gave the 
veteran a handout to review Levulen, an anti-cancer 
treatment.

In addition, a January 2004 letter from R.M., M.D. stated 
that he had cared for the veteran since 1988 and noted that 
he had biopsy proven actinic keratoses; and an April 2007 VA 
examination noted that the veteran had hyperpigmented macular 
lesions on his forearms, legs and face.

In this case, there is evidence of a current disability-
actinic keratoses, as first diagnosed by Dr. S. in February 
2001.  However, as noted above, the veteran's SMRs do not 
contain complaints or treatment related to any type of skin 
disability, and none of the veteran's in-service clinical 
evaluations throughout the years note any problems regarding 
the veteran's skin.  Further, the first documented post-
service medical evidence in the record pertaining to a skin 
disability is a February 2001 diagnosis by Dr. S.  Lastly, 
despite the article submission by the veteran about the risk 
of PCB exposure, and his assertions that his prolonged sun 
exposure and handling of chemicals while in service caused 
his skin disability, the record does not contain medical 
evidence linking in-service sun exposure, PCB exposure, or 
his handling of chemicals with his current actinic keratoses.  
Nor is there any other evidence of record attributing the 
veteran's actinic keratoses to his time spent in the 
military.

As to whether further action should have been undertaken by 
way of obtaining medical opinion on the question of service 
connection for actinic keratoses, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  In 
this case, as was described above, the competent medical 
evidence does not document actinic keratoses until many years 
after military service.  Additionally, although the veteran 
now experiences actinic keratoses, there is no indication, 
except by way of unsupported allegation, that the veteran 
experienced a skin disability in service, or that actinic 
keratoses may be associated with his military service.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

In view of the foregoing, the Board finds that service 
connection for PTSD and actinic keratoses is not warranted


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for actinic keratoses is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


